

Exhibit 10.3.4

EMPLOYMENT AGREEMENT
THIS AGREEMENT is made effective [current date] (the “Effective Date”), between
SANDRIDGE ENERGY, INC., a Delaware corporation (the “Company”), and [Executive
Name], an individual (the “Executive”).
WITNESSETH:
WHEREAS, the Company and the Executive desire to set forth in their entirety the
terms of their agreements relating to the employment of Executive by the
Company.
NOW, THEREFORE, in consideration of the mutual promises herein contained, the
Company and the Executive agree as follows:
1.Employment. The Company hereby employs the Executive and the Executive hereby
accepts such employment subject to the terms and conditions contained in this
Agreement. The Executive is engaged as an employee of the Company and the
Executive and the Company do not intend to create a joint venture, partnership
or other relationship that might impose a fiduciary obligation on the Executive
or the Company in the performance of this Agreement, other than as an officer of
the Company.
2.    Executive’s Duties. The Executive is employed on a full-time basis.
Throughout the term of this Agreement, the Executive will use his or her best
efforts and due diligence to assist the Company in the objective of achieving
the most profitable operation of the Company and the Company’s affiliated
entities consistent with developing and maintaining a quality business operation
and complying with applicable laws. Except as provided in paragraph 3, the
Executive shall devote his or her entire business skill, time, and effort
diligently to the affairs of the Company in accordance with the duties assigned
to the Executive, and the Executive shall perform all such duties, and otherwise
conduct himself/herself, in a manner reasonably calculated in good faith by him
to promote the best interests of the Company.
2.1    Specific Duties and Reporting. Under this Agreement, the Executive shall
report to the [Position of Direct Manager] of the Company, or his or her
successor, who, for purposes of this Agreement, will be referred to as the
“Executive’s Supervisor.” This reporting relationship may change from time to
time in the discretion of the Executive’s Supervisor or the Company’s Board of
Directors (the “Board”). During the term of this Agreement, the Executive will
serve as the [Official Title of Executive] for the Company, with such titles,
duties and authorities as the Executive’s Supervisor or the Board may from time
to time prescribe. The Executive will perform all of the services required to
fully and faithfully execute the position in accordance with the reasonable
directives that he may receive from time to time from the Executive’s Supervisor
or the Company’s Board of Directors (the “Board”).






--------------------------------------------------------------------------------



2.2    Rules and Regulations. From time to time, the Company may issue policies
and procedures applicable to employees and the Executive. The Executive agrees
to comply with such policies and procedures, which may be supplemented,
modified, changed or adopted without notice in the sole discretion of the
Company at any time. In the event of a conflict between such policies and
procedures and this Agreement, this Agreement will control unless compliance
with this Agreement will violate any law or regulation applicable to the Company
or its affiliated entities.
3.    Other Activities. The Executive shall not engage in any business activity
that, in the judgment of the Board, conflicts with the Executive’s duties
hereunder, whether or not such activity is pursued for gain, profit or other
pecuniary advantage. In addition, except for the activities permitted under
paragraph 3.1 of this Agreement or approved by the Board or the Chief Executive
Officer, in writing, the Executive will not: (a) engage in activities that
require such substantial services on the part of the Executive that the
Executive is unable to perform the duties assigned to the Executive in
accordance with this Agreement; (b) serve as an officer or director of any
publicly held entity; or (c) directly or indirectly invest in, participate in or
acquire an interest in any oil and gas business, including, without limitation,
businesses (i) producing oil and gas, (ii) drilling, owning or operating oil and
gas leases or wells, (iii) providing services or materials to the oil and gas
industry, or (iv) marketing or refining oil or gas. The limitations in this
paragraph 3 will not prohibit an investment by the Executive in publicly traded
securities or the maintenance of investment interests owned prior to the
Effective Date. The Executive is not restricted from maintaining or making
investments, or engaging in other businesses, enterprises or civic, charitable
or public service functions if such activities, investments, businesses or
enterprises do not result in a violation of clauses (a) through (c) of this
paragraph 3. Notwithstanding the foregoing, the Executive will be permitted to
participate in the activities set forth in paragraph 3.1 that will be deemed to
be approved by the Company, if such activities are undertaken in strict
compliance with this Agreement.
3.1    Royalty Interests and Gifts. The foregoing restriction in clause (c) will
not prohibit the ownership of royalty interests where the Executive owns or
previously owned the surface of the land covered by the royalty interest and the
ownership of the royalty interest is incidental to the ownership of the surface
estate or the ownership of royalty, overriding royalty or working interests that
are received by gift or inheritance subject to disclosure by the Executive to
the Company in writing.
4.    Executive’s Compensation. The Company agrees to compensate the Executive
as follows:
4.1    Base Salary. The Executive will be paid a base salary (the “Base Salary”)
at an annual rate of not less than [$ Annual Salary], which will be paid to the
Executive in regular installments in accordance with the Company’s customary
payroll practices during the term of this Agreement.






--------------------------------------------------------------------------------



4.2    Annual Bonus. The Executive will be eligible to participate in
SandRidge’s annual incentive plan as in effect from time to time.  For 2015, the
Executive’s target annual bonus will be [Target %] of the Base Salary that the
Executive earns during 2015. This bonus is anticipated to be paid in the first
quarter of 2016. The Executive recognizes and acknowledges that the award of
bonus compensation is not guaranteed or promised in any way.
4.3    Long-Term Incentive. The Executive will be eligible to receive annual
grants of long-term incentive awards under and subject to the terms of
SandRidge’s equity or other long-term incentive plan (including any applicable
award agreement) as in effect from time to time. The target value of the awards
granted in 2015 will equal [Target %] of the Base Salary that the Executive
earns during 2015. Executive recognizes and acknowledges that the award of
equity compensation is not guaranteed or promised in any way.
4.4    Benefits. The Company sponsors a number of employee benefit plans,
programs and arrangements for the benefit of its employees, including
retirement, medical, life and disability benefits. The Executive shall have the
opportunity to participate in such plans, programs and arrangements to the same
extent as other similarly-situated Company employees; however, any participation
in Company employee benefit plans, programs or arrangements is subject to the
terms and conditions of the particular plan, program or arrangement, including
any eligibility requirements, as they may exist from time to time. The Executive
recognizes and acknowledges that the Company has the right to amend, modify or
terminate its employee benefit plans, programs and arrangements at any time.
4.5    Paid Time Off (“PTO”). The Executive shall be eligible for 30 days of PTO
each continuous year of employment during the term of this Agreement under the
Company’s PTO policy. Such PTO shall be calculated from the Executive’s original
date of hire. No additional compensation will be paid for failure to take PTO
and no PTO may be carried forward from one twelve month period to another.
5.    Term. The employment relationship evidenced by this Agreement is an “at
will” employment relationship and the Company reserves the right to terminate
the Executive at any time with or without cause. This Agreement shall continue
in full force and effect unless and until (i) the Executive’s employment is
terminated by either party in accordance with Section 6, and (ii) all
obligations and liabilities of the parties arising in connection with such
termination or otherwise accruing under this Agreement have been fully
satisfied. The “Termination Date” shall be the effective date of Executive’s
termination of employment. Notwithstanding any contrary provision in this
Agreement, nothing in this Agreement constitutes a guarantee of continued
employment but instead provides for certain rights and benefits during the
Executive’s employment with the Company and if such employment terminates.
Notwithstanding the foregoing, the Executive shall not receive severance
benefits under more than one plan, program or policy with the Company or other
agreement with the Company.






--------------------------------------------------------------------------------



6.    Termination.
6.1    Termination by Company. The Company will have the following rights to
terminate Executive’s employment:
6.1.1    Termination without Cause. The Company may terminate Executive’s
employment without Cause at any time by the service of written notice of
termination to the Executive specifying a Termination Date not sooner than ten
days after the date of such notice. If the Executive is terminated without Cause
(other than a CC Termination under paragraph 6.4 of this Agreement or on account
of Executive’s incapacity or death under paragraphs 6.5 and 6.6 of this
Agreement), the Executive will receive as termination compensation a lump sum
payment equal to twelve months’ Base Salary as in effect on the Termination Date
(or, if greater, the highest Base Salary in effect during the three year period
ending on the Termination Date), which shall be paid within 60 days of the
Termination Date. However, if, on the Termination Date, the Executive is a
“specified employee” as defined in regulations under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and the termination
compensation is “nonqualified deferred compensation” that is subject to Section
409A, the payment will be made on the first payroll payment date that is more
than six months following the Termination Date. The right to the termination
compensation described above is subject to the Executive’s execution and
nonrevocation of the Company’s Separation Agreement and General Release,
substantially in the form attached to this Agreement, which will operate as a
release of all legally waivable claims against the Company and its affiliates,
employees and directors. The termination payment is further conditioned upon the
Executive’s compliance with all of the provisions of this Agreement, including
all post-employment obligations.
6.1.2    Termination for Cause. The Company may terminate the employment of the
Executive hereunder at any time for Cause (as hereinafter defined) (such a
termination being referred to in this Agreement as a “Termination For Cause”),
by giving the Executive written notice of such termination which shall take
effect immediately upon the giving of such notice to the Executive. As used in
this Agreement, “Cause” means (A) the Executive’s material breach or threatened
breach of this Agreement; (B) the Executive’s failure to substantially perform
the Executive’s duties hereunder; (C) the misappropriation or fraudulent conduct
by the Executive with respect to the assets or operations of the Company or any
of its subsidiaries or affiliated companies; (D) the Executive’s willful
disregard of the instructions of the Executive’s Supervisor or the Board or the
Executive’s material neglect of duties or failure to act, other than by reason
of disability or death; (E) the Executive’s personal misconduct which, in the
judgment of the Company, could reasonably be expected to substantially injure
the Company or its reputation; or (F) the conviction of the Executive for, or a
plea of guilty or no






--------------------------------------------------------------------------------



contest to, a felony or any crime involving fraud, theft, dishonesty, or moral
turpitude. If the Executive’s employment is terminated for Cause, the Company
will not have any obligation to provide any further payments or benefits to the
Executive after the effective date of such termination other than to the extent
required by law.
6.2    Termination by Executive. The Executive may voluntarily terminate his or
her employment by the service of written notice of such termination to the
Company specifying an effective date of such termination 30 days after the date
of such notice. The Company may in its sole discretion, elect to waive all or
any part of the 30-day notice period with no further obligations being owed to
the Executive by the Company. If the Executive terminates his or her employment,
neither the Company nor the Executive will have any further obligations
hereunder, except as provided in paragraph 14.
6.3    Termination After Change in Control. If, during the term of this
Agreement there is a “Change in Control” and within two years thereafter there
is a CC Termination (as hereafter defined), then the Executive will be entitled
to a severance payment (in addition to any other rights and other amounts
payable to the Executive under paragraph 6.8 or under Company plans in which
Executive is a participant) payable in a lump sum in cash in an amount equal to
[EVP: three times/ SVP: two times] the sum of: (a) the Executive’s Base Salary
in effect on the Termination Date (or, if greater, the highest Base Salary in
effect during the three year period ending on the Termination Date), and (b) the
Executive’s Average Annual Bonus (as hereafter defined), which shall be paid
within 60 days following the CC Termination. The term “Average Annual Bonus”
means (x) if the CC Termination occurs before the annual bonus is paid for the
executive’s first year of employment, [Target %] of the Executive’s Base Salary
as in effect on the Effective Date, or (y) otherwise, the average annual bonus
paid pursuant to paragraph 4.2 for the preceding three years (or such lesser
number of years as the Executive may have been employed). If the foregoing
amount is not paid within 60 days after the CC Termination, the unpaid amount
will bear interest at the per annum rate of twelve percent beginning on the 61st
day after the CC Termination. However, if, on the date of the CC Termination,
the Executive is a “specified employee” as defined in regulations under Section
409A of the Code and the severance payment is “nonqualified deferred
compensation” that is subject to Section 409A, the payment will be made on the
first payroll payment date that is more than six months following the date of
the CC Termination. If a severance payment subject to Section 409A is not paid
on the first payroll payment date that is more than six months following the
date of the CC Termination, the unpaid amount will bear interest at the per
annum rate of twelve percent beginning on the day after the first payroll
payment date that is more than six months following the date of the CC
Termination. The right to the termination compensation described above is
subject to the Executive’s execution and nonrevocation of the Company’s
Separation Agreement and General Release, substantially in the form attached to
this Agreement, which will operate as a release of all legally waivable claims
against the Company and its affiliates, employees and






--------------------------------------------------------------------------------



directors. Such payment is further conditioned upon the Executive’s compliance
with all of the provisions of this Agreement, including all post-employment
obligations.
6.3.1    Change in Control. For the purpose of this Agreement, a “Change in
Control” shall mean that any one of the following applies:
(a)    The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”), of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 40% or more of either (i)
the then-outstanding shares of the Company’s common stock (the “Outstanding
Company Common Stock”) or (ii) the combined voting power of the then-outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”). For purposes of this
paragraph (a) the following acquisitions by a Person will not constitute a
Change in Control: (i) any acquisition directly from the Company; (ii) any
acquisition by the Company; or (iii) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any entity
controlled by the Company.
(b)    The individuals who, as of the Executive’s original date of hire
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board. Any individual becoming a director subsequent
to the date described in the preceding sentence whose election, or nomination
for election by the Company’s stockholders, is approved by a vote of at least a
majority of the directors then comprising the Incumbent Board will be considered
a member of the Incumbent Board, but any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Incumbent Board will be deemed a member of the Incumbent Board only
upon the third anniversary of such assumption of office.
(c)    The consummation of a reorganization, merger, consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless following such Business Combination: (i) the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 60% of, respectively, the then-outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the entity resulting from such






--------------------------------------------------------------------------------



Business Combination (including, without limitation, a corporation that as a
result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions to one another as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (ii) no
Person (excluding any entity resulting from such Business Combination or any
employee benefit plan (or related trust) of the Company or such entity resulting
from such Business Combination) beneficially owns, directly or indirectly, 40%
or more of, respectively, the then-outstanding shares of common stock of the
entity resulting from such Business Combination or the combined voting power of
the then-outstanding voting securities of such entity except to the extent that
such ownership existed prior to the Business Combination and (iii) at least a
majority of the members of the Board of the corporation resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such Business Combination; or
(d)    The approval by the stockholders of the Company of a complete liquidation
or dissolution of the Company.
6.3.2    Legal Expenses After a CC Termination. The Company will pay or
reimburse the Executive for reasonable legal fees (including, without
limitation, any and all court costs and reasonable attorneys’ fees and expenses)
incurred by the Executive in connection with or as a result of any claim, action
or proceeding brought by the Company or the Executive following a CC Termination
that entitles the Executive to a severance payment under paragraph 6.3;
provided, however, that the Company will have no obligation to pay any such
legal fees, if in the case of an action brought by the Executive, the Company is
successful in establishing with the court that the Executive’s action was
frivolous or otherwise without any reasonable legal or factual basis.
6.4    CC Termination. The term “CC Termination” means any of the following: (a)
the Executive’s employment is terminated by the Company other than under
paragraph 6.1.2, 6.5 or 6.6; (b) the Executive resigns as a result of a material
diminution in the Executive’s authority, duties, or responsibilities, a material
reduction in the Executive’s then current Base Salary or a material reduction in
the Executive’s then current benefits as provided in paragraph 4, a relocation
of more than 50 miles from the Executive’s then current place of employment
being required by the Board or the Executive’s Supervisor, or a material breach
by the Company under this Agreement; or (c) the Executive resigns in connection
with a Change in Control as a result of the Company’s failure to obtain the
assumption of this Agreement, without limitation or reduction, by any successor
to the Company or any parent corporation of the Company.






--------------------------------------------------------------------------------



6.5    Incapacity of Executive. If the Executive suffers from a physical or
mental condition that qualifies the Executive for benefits under the Company’s
Long Term Disability policy (or would qualify the Executive for benefits if the
Executive was covered by the Long Term Disability policy), the Executive’s
employment may be terminated by the Company, in which event, the Company will
pay Executive a lump sum equal to twelve months’ Base Salary in effect on the
Termination Date (or, if greater, the highest Base Salary in effect during the
three year period ending on the Termination Date), which shall be paid within 60
days following the Termination Date. However, if, on the Termination Date, the
Executive is a “specified employee” as defined in regulations under Section 409A
of the Code and the termination payment is “nonqualified deferred compensation”
that is subject to Section 409A and is considered to be triggered by the
Executive’s “separation from service,” such payment will be made on the first
payroll payment date which is more than six months following the Termination
Date. Notwithstanding the foregoing, the amount payable hereunder will be
reduced by any benefits payable under any disability plans provided by the
Company under paragraph 4.4 of this Agreement. The right to the compensation due
under this paragraph 6.5 is subject to the execution and nonrevocation by the
Executive or the Executive’s legal representative of the Company’s Separation
Agreement and General Release, substantially in the form attached to this
Agreement, which will operate as a release of all legally waivable claims
against the Company and its affiliates, employees and directors. In applying
this paragraph, the Company will comply with any applicable legal requirements,
including the Americans with Disabilities Act.
6.6    Death of Executive. If the Executive dies during the term of this
Agreement, Executive’s employment will terminate without compensation to the
Executive’s estate except the obligation to pay the Executive’s estate a lump
sum equal to twelve months’ Base Salary in effect on the date of death (or, if
greater, the highest Base Salary in effect during the three year period ending
on the date of death).
6.7    Effect of Termination. Subject to paragraph 14, the termination of
Executive’s employment will terminate all obligations of the Executive to render
services on behalf of the Company. All keys, entry cards, credit cards, files,
records, financial information, furniture, furnishings, computers, cellular
phones, smart phones, equipment, supplies and other items relating to the
Company will remain the property of the Company. The Executive will have the
right to retain and remove all personal property and effects that are owned by
the Executive and located in the offices of the Company. All such personal items
will be removed from such offices no later than 14 days after the effective date
of termination, and the Company is hereby authorized to discard any items
remaining and to reassign the Executive’s office space after such date. Prior to
the effective date of termination, the Executive will cooperate with the Company
to provide for the orderly separation of the Executive’s employment.






--------------------------------------------------------------------------------



6.8    Equity Compensation Provisions. Notwithstanding any provision to the
contrary in any option agreement, restricted stock agreement, plan or other
agreement relating to equity based compensation, in the event of a termination
under paragraph 6.1.1 or 6.3 of this Agreement: (a) all units, stock options,
incentive stock options, performance shares, stock appreciation rights and
restricted stock granted and held by Executive immediately prior to such
termination (other than any sign-on grant of restricted stock) will immediately
become 100% vested; and (b) the Executive’s right to exercise any previously
unexercised options will not terminate until the latest date on which such
option would expire but for Executive’s termination of employment. To the extent
the Company is unable to provide for one or both of the foregoing rights the
Company will provide in lieu thereof a lump-sum cash payment equal to the
difference between the total value of such units, stock options, incentive stock
options, performance shares, stock appreciation rights and shares of restricted
stock (the “Equity Compensation Rights”) with the foregoing rights as of the
date of Executive’s termination of employment and the total value of the Equity
Compensation Rights without the foregoing rights as of the date of the
Executive’s termination of employment. The foregoing amounts will be determined
by the Board in good faith based on a valuation performed by an independent
consultant selected by the Board and the cash payment, if any, will be paid in a
lump sum in the case of a termination under paragraph 6.1.1, at the same time as
the severance payment is otherwise due under such paragraph (except for any cash
payment made with respect to performance shares or performance share units,
which will be made when those awards otherwise would have been paid), and in the
case of a termination under paragraph 6.3, at the same time the payment is due
under such paragraph. The right to the foregoing termination compensation under
clauses (a) and (b) above is subject to the Executive’s execution and
nonrevocation of the Company’s Separation Agreement and General Release,
substantially in the form attached to this Agreement, which will operate as a
release of all legally waivable claims against the Company and its affiliates,
employees and directors. Such payment is further conditioned upon the
Executive’s compliance with all of the provisions of this Agreement, including
all post-employment obligations.
6.9    Application of Section 4999. If any amount payable to the Executive under
this Agreement or otherwise would constitute a “parachute payment” within the
meaning of Section 280G of the Code and, but for this paragraph 6.9, would be
subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then the Executive’s payments hereunder shall be reduced to the greatest
amount that would not be subject to the Excise Tax if, after taking into account
applicable federal, state, local and foreign income and employment taxes, the
Excise Tax, and any other applicable taxes, the Executive would retain a greater
amount on an after-tax basis following such reduction.
6.10    Sole Source of Severance Benefits. This paragraph 6 is intended to be
the Executive’s sole source of severance benefits from the Company. If the
Executive is or becomes eligible to receive severance under another plan,
program






--------------------------------------------------------------------------------



or policy with the Company or other agreement with the Company, the amount paid
under paragraph 6 will be reduced by the severance amount paid under another
plan, program or policy with the Company or other agreement with the Company.
7.    Confidentiality. The Executive recognizes that the nature of the
Executive’s services are such that the Executive will have access to information
that constitutes trade secrets, is of a confidential nature, is of great value
to the Company or is the foundation on which the success of the Company is
predicated. The Executive agrees not to disclose to any person other than the
Company’s employees or the Company’s legal counsel or other parties authorized
by the Company to receive confidential information (“Confidential Information”)
nor use for any purpose, other than the performance of this Agreement, any
Confidential Information. Confidential Information includes data or material
(regardless of form) that is: (a) a trade secret; (b) provided, disclosed or
delivered to Executive by the Company, any officer, director, employee, agent,
attorney, accountant, consultant, or other person or entity employed by the
Company in any capacity, any customer, borrower or business associate of the
Company or any public authority having jurisdiction over the Company of any
business activity conducted by the Company; or (c) produced, developed, obtained
or prepared by or on behalf of Executive or the Company (whether or not such
information was developed in the performance of this Agreement) with respect to
the Company or any assets oil and gas prospects, business activities, officers,
directors, employees, borrowers or customers of the foregoing. However,
Confidential Information will not include any information, data or material that
at the time of disclosure or use was generally available to the public other
than by a breach of this Agreement, was available to the party to whom disclosed
on a non-confidential basis by disclosure or access provided by the Company or a
third party, or was otherwise developed or obtained independently by the person
to whom disclosed without a breach of this Agreement. On request by the Company,
the Company will be entitled to a copy of any Confidential Information in the
possession of the Executive. The provisions of this paragraph 7 will survive the
termination, expiration or cancellation of Executive’s employment. The Executive
will deliver to the Company all originals and copies of the documents or
materials containing Confidential Information by the 14th day following his or
her termination. For purposes of paragraphs 7, 8, and 9 of this Agreement, the
Company expressly includes any of the Company’s subsidiaries or affiliates.
8.    Non-Solicitation. The Executive agrees that during the Non-Solicitation
Period (as hereafter defined), Executive will not directly, either personally or
by or through his or her agent, on behalf of himself/herself or on behalf of any
other individual, association or entity, (i) use any of the Confidential
Information for the purposes of calling on or soliciting any established
customer of the Company for providing to any such customer a product or service
provided by the Company or any affiliate or subsidiary of the Company; (ii)
solicit, influence or encourage any established customer of the Company to
(A) divert or direct business to the Executive or any person or entity by which
or with which the Executive is employed, associated, affiliated or otherwise
related, or (B) acquire any product or service provided by the Company; or (iii)
solicit, divert or attempt to solicit or divert any person or entity who has
been identified and contacted by the Company, either directly or through






--------------------------------------------------------------------------------



such entity’s agent(s), with respect to a possible acquisition by, or
transaction with, the Company. For the purposes hereof, the term
“Non-Solicitation Period” shall mean a period of twelve months after Executive’s
employment ceases for any reason.
9.    Non-Interference. The Executive agrees that during the Non-Interference
Period (as hereafter defined) he/she will not, directly or indirectly, either
personally or by or through his or her agent, on behalf of himself/herself or on
behalf of any other individual, association or entity, hire, solicit or seek to
hire any employee of the Company or any affiliate or subsidiary of the Company,
or any individual who was an employee of the Company or any affiliate or
subsidiary of the Company during the twelve-month period prior to the
Termination Date, or in any other manner attempt, directly or indirectly, to
persuade any such employee to discontinue his or her employment with the Company
or any affiliate or subsidiary of the Company or to become employed in a
business or activities likely to be competitive with the business of the Company
or any affiliate or subsidiary of the Company. For the purposes hereof, the term
“Non-Interference Period” shall mean a period of twelve months after Executive’s
employment ceases for any reason.
10.    Severability. It is the desire and intent of the parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought. Accordingly, if any particular provision of this Agreement shall be
adjudicated by a court of competent jurisdiction to be invalid, prohibited or
unenforceable for any reason, such provision, as to such jurisdiction, shall be
ineffective, without invalidating the remaining provisions of this Agreement or
affecting the validity or enforceability of such provision in any other
jurisdiction. Notwithstanding the foregoing, if such provision could be more
narrowly drawn so as not to be invalid, prohibited or unenforceable in such
jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn, without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.
11.    Remedies. The Executive acknowledges and understands that the provisions
of this Agreement are of a special and unique nature, the loss of which cannot
be adequately compensated for in damages by an action at law, and that the
breach or threatened breach of the provisions of this Agreement would cause the
Company or any of its subsidiaries irreparable harm. In the event of a breach or
threatened breach by the Executive of the provisions of this Agreement, the
Company or any of its subsidiaries or affiliates shall be entitled to an
injunction restraining the Executive from such breach. In addition to the
foregoing and not in any way in limitation thereof, or in limitation of any
right or remedy otherwise available, if the Executive violates any provision of
paragraph 7, 8 or 9 hereof, any compensation or severance payments then or
thereafter due from the Company to the Executive shall be terminated forthwith
and the Company’s obligation to pay and the Executive’s right to receive such
compensation as severance payments shall terminate and be of no further force or
effect, in each case without limiting or affecting the Executive’s obligations
under paragraphs 7, 8 and 9 or the Company’s or its subsidiaries’ or affiliates’
other rights or remedies available at law or in equity. Nothing contained in
this






--------------------------------------------------------------------------------



Agreement shall be construed as prohibiting the Company or any of its
subsidiaries or affiliates from pursuing, or limiting the Company’s or any of
its subsidiaries’ or affiliates’ ability to pursue, any other remedies available
for any breach or threatened breach of this Agreement by the Executive.
12.    Proprietary Matters.
12.1    The Executive acknowledges and agrees that the Company owns all right,
title and interest (including patent rights, copyrights, trade secret rights,
trademark rights and all other intellectual and industrial property rights)
relating to any and all inventions (whether or not patentable), works of
authorship, design, know-how, ideas and information made or conceived or reduced
to practice, in whole or in part, by the Executive during the term of this
Agreement which are useful in, or directly or indirectly related to, the
business of the Company or any Confidential Information (collectively, the
“Proprietary Rights”). The Executive further acknowledges and agrees that all
such Proprietary Rights are “works made for hire” of which the Company is the
author. The Executive agrees to promptly disclose and provide all Proprietary
Rights to the Company; provided, in the event the Proprietary Rights shall not
be deemed to constitute “works made for hire,” or in the event the Executive
should, by operation of law or otherwise, be deemed to retain any rights in the
Proprietary Rights, the Executive agrees to assign to the Company, without
further consideration, the Executive’s entire right, title and interest in and
to each and every such Proprietary Right.
12.2    The Executive hereby agrees to assist Company in obtaining and enforcing
United States and/or foreign letters patent and copyright registrations covering
the Proprietary Rights and further agrees that Executive’s obligation to assist
Company shall continue beyond the termination of Executive’s employment
hereunder. If Company is unable because of Executive’s mental or physical
incapacity or for any other reason to secure Executive’s signature to apply for
or to pursue any application for any United States or foreign letters patent or
copyright registrations covering inventions assigned to Company, then Executive
hereby irrevocably designates and appoints Company and its duly authorized
officers and agents as Executive’s agent and attorney-in-fact to act for and on
Executive’s behalf to execute and file any such applications and to do all other
lawfully permitted acts to further the prosecution and issuance of letters
patent or copyright registrations thereon with the same legal force and effect
as if executed by Executive. Executive hereby waives and quitclaims to Company
any and all claims of any nature whatsoever which Executive now or hereafter may
have for infringement of any patent or copyright resulting from any such
application for letters patent or copyright registrations assigned hereunder to
Company. Executive will further assist Company in every lawful way to enforce
any copyrights or patents obtained, including without limitation, testifying in
any suit or proceeding involving any of the copyrights or patents or executing
any documents deemed necessary by Company, all without further consideration
except as contemplated by the immediately






--------------------------------------------------------------------------------



following sentence but at the expense of Company. If Executive is called upon to
render such assistance after termination of Executive’s employment hereunder,
then Executive shall be entitled to a fair and reasonable per diem fee (which
shall not be less than Executive’s equivalent daily Base Salary) in addition to
reimbursement of any expenses incurred at the request of Company.
13.    Governing Law and Venue. To the extent not preempted by federal law, the
provisions of this Agreement shall be construed and enforced in accordance with
the laws of the State of Oklahoma, excluding any conflicts or choice of law rule
or principle that might otherwise refer construction or interpretation of this
provision to the substantive law of another jurisdiction. Each party hereby
agrees that Oklahoma City, Oklahoma is the proper venue for any litigation
seeking to enforce any provision of this Agreement, and each party hereby waives
any right it otherwise might have to defend, oppose, or object to, on the basis
of jurisdiction, venue, or forum nonconveniens, a suit filed by the other party
in any federal or state court in Oklahoma City, Oklahoma to enforce any
provision of this Agreement.
14.    Survival. In the event of termination of employment, neither the Company
nor the Executive will have any further obligations hereunder, except for any
obligations that expressly survive termination of employment including
paragraphs 6, 7, 8, 9, 10, 11, 12 and 13.
15.    Miscellaneous. The parties further agree as follows:
15.1    Time. Time is of the essence of each provision of this Agreement.
15.2    Notices. Any notice, payment, demand or communication required or
permitted to be given by any provision of this Agreement will be in writing and
will be deemed to have been given when received by personal delivery, by
facsimile, by overnight courier, or by certified mail, postage and charges
prepaid, directed to the following address or to such other or additional
addresses as any party might designate by written notice to the other party:
To the Company:    SandRidge Energy, Inc.
123 Robert S. Kerr Ave.
Oklahoma City, OK 73102
Attn: R. Scott Griffin
To the Executive:
to the Executive at the address set forth below such Executive’s signature
hereto.



15.3    Assignment. The Company may assign its rights and obligations under this
Agreement to any subsidiary or affiliate, and any entity to which this Agreement
is assigned shall be treated as the Company for purposes of this Agreement. The
Executive may not transfer or assign this Agreement or any of his






--------------------------------------------------------------------------------



or her rights or interests herein, in whole or in part, to any other person or
entity without the prior written consent of the Company.
15.4    Construction. If any provision of this Agreement or the application
thereof to any person or circumstances is determined, to any extent, to be
invalid or unenforceable, the remainder of this Agreement, or the application of
such provision to persons or circumstances other than those as to which the same
is held invalid or unenforceable, will not be affected thereby, and each term
and provision of this Agreement will be valid and enforceable to the fullest
extent permitted by law.
15.5    Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter herein contained,
and no modification hereof will be effective unless made by a supplemental
written agreement executed by all of the parties hereto.
15.6    Binding Effect and Third Party Beneficiary. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
affiliates, officers, employees, agents, successors and assigns (including, in
the case of the Company or any of its subsidiaries or affiliated companies, the
successor to the business of the Company as a result of the transfer of all or
substantially all of the assets or capital stock of the Company or any of its
subsidiaries or affiliates).
15.7    Supersession. This Agreement is the final, complete and exclusive
expression of the agreement between the Company and the Executive and supersedes
and replaces in all respects any prior oral or written employment agreements. On
execution of this Agreement by the Company and the Executive, the relationship
between the Company and the Executive after the effective date of this Agreement
will be governed by the terms of this Agreement and not by any other agreements,
oral or otherwise.
15.8    Non-Contravention. Executive represents and warrants to the Company that
the execution and performance of this Agreement will not violate, constitute a
default under, or otherwise give rights to any third party, pursuant to the
terms of any Agreement to which Executive is a party.
15.9    Indemnity. EXECUTIVE AGREES TO INDEMNIFY AND HOLD HARMLESS THE COMPANY,
ITS DIRECTORS, OFFICERS AND EMPLOYEES AND AGENTS (THE "INDEMNIFIED PARTIES")
AGAINST ANY LOSS, CLAIM, DAMAGE, LIABILITY OR EXPENSE, AS INCURRED, ("LOSS") TO
WHICH THE INDEMNIFIED PARTIES MAY BECOME SUBJECT OR INCUR, INSOFAR AS SUCH LOSS
ARISES OUT OF OR IS BASED UPON ANY INACCURACY IN ANY REPRESENTATION OR WARRANTY
GIVEN BY EXECUTIVE IN THIS AGREEMENT INCLUDING REPRESENTATIONS AND WARRANTIES
MADE IN PARAGRAPH 15.8 AND TO REIMBURSE THE INDEMNIFIED PARTIES FOR ANY AND ALL
EXPENSES (INCLUDING THE FEES AND DISBURSEMENTS OF






--------------------------------------------------------------------------------



COUNSEL CHOSEN BY THE INDEMNIFIED PARTIES) AS SUCH EXPENSES ARE REASONABLY
INCURRED BY THE INDEMNIFIED PARTIES IN CONNECTION WITH INVESTIGATING, DEFENDING,
SETTLING, COMPROMISING OR PAYING ANY SUCH LOSS.
15.10    Compliance with Section 409A of the Code. This Agreement shall be
interpreted to ensure that the payments to be made to the Executive are exempt
from, or comply with, Section 409A of the Code; provided, however, that nothing
in this Agreement shall be interpreted or construed to transfer any liability
for any tax (including a tax or penalty due as a result of a failure to comply
with Section 409A) from the Executive to the Company or to any other individual
or entity. Any payment to the Executive that is subject to Section 409A and that
is contingent on a termination of employment is contingent on a “separation from
service” within the meaning of Section 409A. Each payment shall be considered to
be a separate payment for purposes of Section 409A. If, upon separation from
service, the Executive is a “specified employee” within the meaning of Section
409A, any payment that is subject to Section 409A and would otherwise be paid
within six months after the Executive’s separation from service will instead be
paid in the seventh month following the Executive’s separation from service to
the extent required by Section 409A(a)(2)(B)(i). Any taxable reimbursement shall
be paid no later than December 31 of the year after the year in which the
expense is incurred and shall comply with Treas. Reg. § 1.409A-3(i)(1)(iv). If
the period during which the Executive has discretion to execute or revoke a
release straddles two calendar years, the Company shall make the payments that
are conditioned upon the release no earlier than January 1st of the second of
such calendar years, regardless of which taxable year the Executive delivers the
executed release to the Company.
15.11    Withholding of Taxes. The Company may withhold from any amounts payable
under this Agreement all taxes that the Company reasonably determines to be
required to be withheld pursuant to any law, regulation, or ruling. However, it
is the Executive’s obligation to pay all required taxes on any amounts paid
under this Agreement, regardless of the extent to which amounts are withheld.
15.12    Nonduplication of Benefits. No provision of this Agreement shall
require the Company to provide the Executive with any payment, benefit or grant
that duplicates any payment, benefit or grant that the Executive is entitled to
receive under another plan, program or policy with the Company or other
agreement with the Company.


IN WITNESS WHEREOF, the undersigned have executed this Agreement, effective the
date first above written.
[SIGNATURES ON FOLLOWING PAGE]






--------------------------------------------------------------------------------



SANDRIDGE ENERGY, INC. (the “Company”)
By:    
James D. Bennett     Date
President and Chief Executive Officer


EXECUTIVE


By signing below, I acknowledge that I have been given the opportunity to review
this Agreement carefully; that I have read, understand, and voluntarily agree to
its terms; and that this Agreement is the sole and complete agreement relating
to my employment and supersedes any prior oral or written employment agreement
[, including the prior Employment Agreement dated [Insert Date] --Bracketed text
only if Executive has existing agreement.] (and including any provisions in any
such prior agreement that would otherwise survive its termination or
expiration).




___________________________________
[Executive Name]             Date


Address for Notices:


___________________________________


___________________________________


___________________________________










--------------------------------------------------------------------------------




[sandridgeofficeremplo_image1.jpg]




Agreement Date




VIA HAND DELIVERY


Mr./Ms. Executive Name
Street Address
City, State Zipcode


Re: Separation Agreement


Dear Executive:


Thank you for your service to SandRidge Energy, Inc., and its affiliates
(“SandRidge” or the “Company”). This letter, when fully executed, will
constitute the Separation Agreement between you and SandRidge concerning the
terms of your separation from employment with SandRidge (the “Separation
Agreement”). The attached General Release is part of the Separation Agreement,
and terms that are defined in this Separation Agreement have the same meaning
when used in the General Release.


1.
Termination of Employment. SandRidge has made the decision to terminate your
employment and your service as [Title], and any other position you hold with
SandRidge, effective [Date], 2015 (the “Separation Date”).



2.
Final Payment. You have been paid or will be paid your earned salary through the
Separation Date. Your final paycheck will include payment for accrued and unused
paid time off (“PTO”). If you believe the amount of your final paycheck is
incorrect, you agree to contact SandRidge immediately.

 
3.
Severance Payment. Consistent with the terms of your Employment Agreement, and
in consideration of your service to SandRidge and your execution of this
Separation Agreement and the General Release contained hereafter, SandRidge will
provide you with a severance payment equal to number (#) months’ base salary.

In some situations, the Company may place you on leave prior to your Separation
Date if your employment loss is a result of a “mass layoff” or “plant closing”
which may be covered by the federal Worker Adjustment and Retraining
Notification Act




--------------------------------------------------------------------------------



(“WARN”) for a period of up to 60 days (“WARN Leave”). If you are placed on WARN
Leave, all or a portion of the severance benefits you may be entitled to receive
shall be considered to be payments provided by the Company pursuant to WARN. In
that event, any payment of a severance benefit that you may receive shall be
reduced dollar-for-dollar by payments required to be made to you pursuant to
WARN and all other severance benefits otherwise provided to you under this
Separation Agreement will be offset by benefits provided pursuant to WARN.
These severance amounts will not otherwise be “benefit bearing” and will not be
considered as compensation for purposes of the Company’s 401(k) plan, the
non-qualified deferred compensation plan or for accrual of PTO or other leave.
You will receive the severance benefits only if you have returned an executed
copy of this Separation Agreement and the accompanying General Release during
the 21/45-day period immediately following the date on which you receive this
Separation Agreement and the General Release and you have not revoked the
General Release within the seven-day revocation period provided in the General
Release. In order to receive or retain the severance benefits you must also
return all SandRidge property within 14 days of your Separation Date (as
described in paragraph 4, below) and comply with the covenants set forth in
paragraphs 5 through 9, below.
4.
Return of SandRidge Property. If you have any Company property in your
possession, you agree to return it to the People and Culture Department within
14 days of your Separation Date. SandRidge property includes work product,
electronic devices and other physical property of the Company. This includes
equipment, supplies, keys, security items, credit cards, passwords, electronic
devices, laptop computers, cellular phones and Blackberry devices. You must also
return all originals and any copies of Company records. This includes any disks,
files, notebooks, etc. that you have personally generated or maintained with
respect to the Company’s business, as well as any Company records in your
possession.

5.
Continued Assistance. You will continue to cooperate with and assist SandRidge
and its representatives and attorneys as requested with respect to any
investigations, litigation, arbitration or other dispute resolutions by being
available for interviews, depositions and/or testimony with regard to any
matters in which you are or have been involved or with respect to which you have
relevant information. SandRidge will reimburse you for reasonable expenses you
may incur for travel in connection with this obligation to assist SandRidge. In
addition, SandRidge will compensate you at a reasonable hourly rate for all time
spent providing such assistance.

6.
Confidential Information. During the course of your employment with SandRidge,
you have had access to and gained knowledge of confidential and proprietary
information; therefore, you agree not to make any independent use of or disclose
to any other person or organization any of the Company’s confidential,
proprietary





--------------------------------------------------------------------------------



information unless you obtain the Company’s prior written consent. Confidential
Information includes data or material (regardless of form) that is: (a) a trade
secret; (b) provided, disclosed or delivered to you by the Company, any officer,
director, employee, agent, attorney, accountant, consultant, or other person or
entity employed by the Company in any capacity, any customer, borrower or
business associate of the Company or any public authority having jurisdiction
over the Company of any business activity conducted by the Company; or (c)
produced, developed, obtained or prepared by you or on your behalf or the
Company with respect to the Company or any assets oil and gas prospects,
business activities, officers, directors, employees, borrowers or customers of
the foregoing. However, Confidential Information does not include any
information, data or material that at the time of disclosure or use was
generally available to the public other than by a breach of this covenant, was
available to the party to whom disclosed on a non-confidential basis by
disclosure or access provided by the Company or a third party, or was otherwise
developed or obtained independently by the person to whom disclosed without a
breach of this covenant. On request by the Company, the Company is entitled to a
copy of any Confidential Information in your possession.
If you are asked to testify, receive a subpoena, or provide information
pertaining to the Company, you will immediately notify J. Matthew Thompson,
SandRidge Energy, Inc., 123 Robert S. Kerr Ave., Oklahoma City, Oklahoma 73102
by regular mail or email to mthompson@sandridgeenergy.com and provide a copy of
the legal process documents so that, if appropriate, the Company may seek to
have the legal process quashed or a protective order granted.
You also agree that all such Confidential Information together with all copies
in any format thereof and notes and other summaries thereof are and will remain
the sole property of SandRidge. You agree to return to SandRidge any such
Confidential Information and all copies, notes or other summaries thereof which
you may have in your possession no later than the effective date of your
separation. These obligations described in this paragraph apply whether you
accept your severance payment or not. This commitment of confidentiality also
applies to the terms of this Separation Agreement, except for discussions with
your spouse, your personal attorney and/or accountants, in connection with an
application for unemployment insurance benefits or as needed to enforce our
Agreement. Any disclosure by such individuals will be deemed a disclosure by you
and will have the same consequences as a breach of our agreements with you.
7.
No Influence or Solicitation of Employees or Business. You agree that, for the
one-year period immediately following the Separation Date, you will not, either
personally or by or through his or her agent, on behalf of himself or herself or
on behalf of any other individual, association, or entity (i) use any of the
Confidential Information for the purposes of calling on any customer of the
Company or soliciting or inducing any such customers to acquire, or providing to
any of such customers, any product or service provided by the Company or any
affiliate or subsidiary of the





--------------------------------------------------------------------------------



Company; (ii) solicit, influence or encourage any established customer of the
Company to divert or direct such customer’s business to you or any person or
entity by which or with which you become employed, associated, affiliated or
otherwise related; (iii) solicit, divert or attempt to solicit or divert any
entity which has been identified and contacted by the Company, either directly
or through such entity’s agent(s), with respect to a possible acquisition by, or
transaction with, the Company; (iv) hire, solicit or seek to hire any employee
of the Company, or any individual who was an employee of the Company during the
twelve-month period prior to your termination of employment; or (v) in any other
manner attempt, directly or indirectly, to persuade any such employee to
discontinue his or her status of employment with the Company or to become
employed in a business or activities likely to be competitive with the business
of the Company.
8.
Future Activities. You will not be employed or otherwise act as an expert
witness or consultant or in any similar paid capacity in any litigation,
arbitration, regulatory or agency hearing or other adversarial or investigatory
proceeding involving the Company.

9.
Preserving Name and Reputation. You will not at any time in the future defame,
disparage or make statements or disparaging remarks which could embarrass or
cause harm to SandRidge’s name and reputation or the names and reputation of any
of its officers, directors, representatives, agents, employees or SandRidge’s
current, former or prospective vendors, professional colleagues, professional
organizations, associates or contractors, or to the press or media.
Disparagement means the form and substance of any communication, regardless of
whether or not you believe it to be true, that tends to degrade or belittle
SandRidge or subject it to ridicule or embarrassment. You agree this paragraph
is a material provision of this Separation Agreement and that in the event of
breach, you will be liable for the return of the value of all consideration
received as well as any other damages sustained by SandRidge. This paragraph
does not apply to statements made under penalty of perjury; however, you agree
to give advance notice to SandRidge of such an event, to the extent practicable.

10.
Exceptions to Restrictions on Communications, Confidentiality and Future
Activities. Nothing in this Agreement is intended to prohibit you from reporting
possible violations of federal law or regulation to any governmental agency or
entity, including but not limited to the Department of Justice, the Securities
and Exchange Commission, Congress, and any agency Inspector General, or making
other disclosures that are protected under the whistleblower provisions of
federal law or regulation. In addition, you do not need the prior authorization
of the Company to make any such reports or disclosures, nor are you required to
notify the Company that you have made such reports or disclosures. Further,
nothing in this Paragraph or elsewhere in this Agreement prevents or prohibits
you from communicating with the Equal Employment Opportunity Commission (or a
similar fair employment





--------------------------------------------------------------------------------



practices agency of your State of residence or employment) or with other
similarly situated employees.
11.
Forfeiture. If you breach any of your obligations under this Separation
Agreement, SandRidge will be entitled to stop payment of any benefit due under
this Separation Agreement, has no further obligation to pay any benefit due
under this Separation Agreement, and will be entitled to recover any benefit
paid under this Separation Agreement and to obtain all other relief provided by
law or equity, including, but not limited to, injunctive relief.

12.
Additional Warranties. You represent and warrant that as of this date you have
suffered no work related injury during your employment with SandRidge and that
you have no intention of filing a claim for worker’s compensation benefits
arising from any incident occurring during your employment with the Company. You
further represent that you have accounted to the Company for any and all hours
worked through your Separation Date, and that you have been paid for such hours
worked at the appropriate rate. You also represent and warrant that you are not
due any unpaid vacation or sick pay, except as provided in paragraph 2 with
respect to PTO.

13.
No Admission/Offer of Compromise. By making this severance offer, SandRidge is
not admitting liability or responsibility for any past due wages or other
consideration. Any alleged responsibility or liability on the part of the
Company has been and continues to be denied. In addition, this severance offer
constitutes an offer of compromise pursuant to the applicable rules of evidence.

14.
Governing Law and Venue. To the extent not preempted by federal law, the
provisions of this Separation Agreement, including the General Release, will be
construed and enforced in accordance with the laws of the State of Oklahoma,
excluding any conflicts or choice of law rule or principle that might otherwise
refer construction or interpretation of this provision to the substantive law of
another jurisdiction. Each party hereby agrees that Oklahoma City, Oklahoma, is
the proper venue for any litigation seeking to enforce any provision of this
Separation Agreement (including the General Release), and each party hereby
waives any right it otherwise might have to defend, oppose, or object to, on the
basis of jurisdiction, venue, or forum non-conveniens, a suit filed by the other
party in any federal or state court in Oklahoma City, Oklahoma, to enforce any
provision of this Separation Agreement.

15.
Severability. If any portion, provision or part of this Separation Agreement is
held, determined or adjudicated to be invalid, unenforceable or void for any
reason whatsoever, each such portion, provision or part shall be severed from
the remaining portions, provisions or parts of this Separation Agreement and
shall not affect the validity or enforceability of such remaining portions,
provisions or parts.

16.
Entire Agreement. This Separation Agreement between you and SandRidge, if you
execute this Agreement, will be in consideration of the mutual promises





--------------------------------------------------------------------------------



described above. This Separation Agreement, including the General Release, will
constitute the entire agreement between you and SandRidge with respect to your
separation from employment. You agree that you have no additional rights under
any employment agreement or arrangement. There are no other agreements, written
or oral, expressed or implied, between the parties concerning the subject matter
of this Separation Agreement.


We wish you the best of luck and every success in your future endeavors.


Sincerely,


SANDRIDGE ENERGY, INC.
Agreed to on behalf of SandRidge Energy, Inc.




_______________________________________        ________________
R. Scott Griffin                             Date
SVP – People and Culture    
   


By signing below, I acknowledge that I have been given the opportunity to review
this Separation Agreement carefully; that I have read this Separation Agreement
and understand its terms; and that I voluntarily agree to them.


ACCEPTED AND AGREED TO BY:




_________________________________________        ________________
[    NAME            ]                    Date






--------------------------------------------------------------------------------



NOTICE


Various laws, including Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1866, as amended, the Pregnancy Discrimination Act of 1978, the
Equal Pay Act, the Civil Rights Act of 1991, the Age Discrimination in
Employment Act, the Rehabilitation Act of 1973, the Americans with Disabilities
Act Amendments Act, the Employee Retirement Income Security Act of 1974 and the
Uniformed Services Employment and Reemployment Rights Act (all as amended from
time to time), prohibit employment discrimination based on sex, race, color,
national origin, religion, age, disability, eligibility for covered employee
benefits and military service status. You may also have rights under laws such
as the Older Worker Benefit Protection Act of 1990, the Worker Adjustment and
Retraining Notification Act of 1988, the Fair Labor Standards Act, the Family
and Medical Leave Act, the Occupational Safety and Health Act and other federal,
state and/or municipal statutes, orders or regulations pertaining to labor,
employment and/or employee benefits. These laws are enforced through federal
departments and agencies such as the United States Department of Labor and the
Equal Employment Opportunity Commission, and various state and municipal labor
departments, fair employment boards, human rights commissions and similar
agencies.
You have until the close of business 21/45 days from the date you received the
Separation Agreement and this General Release to make your decision to agree to
the Separation Agreement and receive a severance payment. You may sign the
Separation Agreement at any time during that period. If you do not accept the
severance package and sign and return the Separation Agreement and this General
Release within 21/45 days, you will not be eligible for the severance package.
BEFORE EXECUTING EITHER THE PROPOSED SEPARATION AGREEMENT OR THIS GENERAL
RELEASE YOU SHOULD REVIEW THESE DOCUMENTS CAREFULLY AND CONSULT AN ATTORNEY, IF
YOU THINK YOU NEED TO.
You may revoke this General Release within seven days after you sign it, and it
will not become effective or enforceable until that revocation period has
expired. Revocation must be in writing and received by the Company’s People and
Culture Department, 123 Robert S. Kerr Ave., Oklahoma City, OK 73102 or via fax
(405) 429-5967, Attn: R. Scott Griffin, within the seven-day period following
your execution of this General Release.




--------------------------------------------------------------------------------



GENERAL RELEASE
My employment with SandRidge or one of its affiliates (collectively the
“Company”) is terminated effective on the Separation Date. In consideration of
the special severance package offered to me by SandRidge and the benefits that I
will receive as reflected in the Separation Agreement, I, ___________________,
on behalf of myself and my heirs, assigns, executors, and administrators
(collectively referred to as the “Releasing Parties”), hereby release and
discharge SandRidge and its subsidiaries, partners, and affiliates, including
each of those entities’ predecessors, successors, affiliates, and partners and
each of those entities’ employees, officers, directors and agents (collectively
referred to as the “Released Parties”) from all claims, liabilities, demands,
and causes of action, known or unknown, fixed or contingent, that I or the
Releasing Parties may have or claim to have against the Released Parties either
as a result of my past employment with the Company and/or the severance of that
relationship and/or otherwise, and hereby waive any and all rights I may have
with respect to any such claims.


This General Release includes, but is not limited to, claims arising under Title
VII of the Civil Rights Act of 1964, the Civil Rights Act of 1866, as amended,
the Pregnancy Discrimination Act of 1978, the Equal Pay Act, the Civil Rights
Act of 1991, the Age Discrimination in Employment Act, the Rehabilitation Act of
1973, the Americans With Disabilities Act Amendments Act, the Employee
Retirement Income Security Act of 1974 and the Uniformed Services Employment and
Reemployment Rights Act (all as amended from time to time). This General Release
also includes, but is not limited to, any rights I may have under the Older
Workers Benefit Protection Act of 1990, the Worker Adjustment and Retraining
Notification Act of 1988, the Fair Labor Standards Act, the Family and Medical
Leave Act, the Occupational Safety and Health Act and any other federal, state
and/or municipal statutes, orders or regulations pertaining to labor, employment
and/or employee benefits. This General Release also applies to any claims or
rights I or the Releasing Parties may have growing out of any legal or equitable
restrictions on the Company’s rights not to continue an employment relationship
with its employees, including any expressed or implied employment contracts, and
to any claims I or the Releasing Parties may have against the Released Parties
for fraudulent inducement or misrepresentation, defamation (except as set forth
in the Separation Agreement), wrongful termination or other retaliation claims
in connection with workers’ compensation or alleged “whistleblower” status or on
any other basis whatsoever.


It is specifically agreed, however, that this General Release does not have any
effect on any rights or claims that I may have against the Released Parties that
arise after the date I execute this General Release or on any of the Company’s
obligations under the Separation Agreement. [Officers Only: In addition, this
General Release does not have any effect on any coverage I may have, or may be
entitled to, under any directors’ and officers’ liability insurance policy for
any action or inaction taken in my role as director or officer of the Company.]








--------------------------------------------------------------------------------





I have received copies and carefully reviewed and fully understand all the
provisions of the Separation Agreement and General Release, including the
foregoing NOTICE. I have not relied on any representation or statement, oral or
written, by the Company or any of its representatives, which is not set forth in
those documents.
The Separation Agreement, including this General Release and the foregoing
NOTICE, set forth the entire agreement between me and the Company with respect
to this subject. I understand that my receipt and retention of the separation
benefits covered by the Separation Agreement are contingent not only on my
execution of this General Release, but also on my continued compliance with my
other obligations under the Separation Agreement.
I acknowledge that the Company gave me 21/45 days to consider whether I wish to
accept or reject the separation benefits I am eligible to receive under the
Separation Agreement in exchange for this General Release. I also acknowledge
that the Company advised me to seek independent legal advice as to these
matters, if I chose to do so. I hereby represent and state that I have taken
such actions and obtained such information and independent legal or other
advice, if any, that I believed were necessary for me to fully understand the
effects and consequences of the Separation Agreement and this General Release
prior to signing those documents.
I acknowledge that I have been informed of my right to revoke this General
Release within seven days after I sign it. I represent and state that I fully
understand how any such revocation is to be made and the consequences of any
such revocation.
    
Date:________________, 2015






________________________________________
[NAME]






--------------------------------------------------------------------------------



SCHEDULE 1
[TO BE USED IN THE EVENT OF A GROUP TERMINATION ONLY]


SandRidge Energy, Inc. Severance Agreement and General Release Agreement




The following demographic information provided in the two tables below is
provided to you for review and consideration in connection with signing the
SEVERANCE AGREEMENT AND GENERAL RELEASE. This list represents job titles and
ages of employees of SandRidge whose employment has recently terminated.
TITLE
AGE(S)
 
 
 
 
 
 

 






This list represents the job titles and ages of current employees of SandRidge
whose employment has not recently terminated. Those employees by job title and
age are as follows:
TITLE
AGE(S)
 
 
 
 
 
 













